Intellectual Property Royalty Agreement

THIS ROYALTY AGREEMENT, effective as of September 6, 2018 is between Richard N.
Jeffs and Cell MedX Corp. a Nevada corporation and or any subsidiaries (“Cell
MedX”)

Background

A.

Cell MedX is the owner and developer of microcurrent devices for therapeutic
purposes.




B.

Cell MedX intends to distribute its devices and products related to the devices
through distributors, generating revenue from treatments administered through
devices and sales of products to distributors and users.




C.

Having seen the benefits of the therapies realized by two of his siblings with
type 1 diabetes who have used the devices, Rick Jeffs has been an enthusiastic
supporter of Cell MedX since 2015, contributing both capital and his time and
introducing potential distributors to the corporation.




D.

As a result, the corporation has agreed to pay a royalty to Mr. Jeffs on all
revenue the corporation receives from any distributors that Mr. Jeffs has
introduced to the corporation.

IN CONSIDERATION of the background recitals and $1 and other valuable
consideration, the receipt and sufficiency of which the parties acknowledge, the
parties agree that:

Definitions

1.

In this agreement:

(a)

Device means any microcurrent device that Cell MedX develops, manufactures or
acquires for therapeutic or other use anywhere in the world (including any
microcurrent device that Cell MedX develops for personal use by individual
users).




(b)

Distributor means any person (including a partnership, company, corporation, or
any other form of business organization or relationship) that Mr. Jeffs
introduces to Cell MedX that Cell MedX (or any of its subsidiaries) authorizes
to distribute its Devices and Products to Users.




(c)

Product means any ancillary product (including electrolyte, tools attachable to
a Device for any purpose, and any other item that is used for a Treatment) that
Cell MedX produces or offers for distribution or sale to a Distributor that a
Distributor sells to a User.




(d)

Revenue means the gross proceeds that Cell MedX (or any of its subsidiaries)
receives from Distributors or Users of its Devices generated by Treatment fees
and sales of Products.




(e)

Treatment means a single treatment (not a series of treatments; if a series,
then each individual treatment in the series is a single treatment) with a
Device that is administered by a User.





--------------------------------------------------------------------------------

2










(f)

Treatment fee means the fee that a Distributor charges a User for Treatment.




(g)

User includes any clinic or health practitioner who acquires a Device from a
Distributor and administers Treatments; any other party who acquires a Device
from a Distributor and is authorized or permitted to administer Treatments; and
any person who acquires a Device from a Distributor for personal use

Distributors

2.

Mr. Jeffs has introduced potential Distributors to Cell MedX identified on
attachment A and may continue to introduce potential Distributors. If any of
these potential Distributors, whether directly or indirectly, or not yet
introduced, enters an agreement with Cell MedX and becomes a Distributor, then
Mr. Jeffs is entitled to a royalty.

Royalty

3.

The royalty is equal to 10% of all Revenue, payable in the currency of the
Revenue in which Cell MedX received it.




4.

Cell MedX does not intend to sell Devices. It intends to lease or license them
to Distributors. If Cell MedX at any time sells a Device to a Distributor or
User without a Treatment fee payable, then the gross proceeds from the sale are
included in Revenue and subject to the royalty.




5.

Cell MedX will pay the royalty to Mr. Jeffs on the 30th day of the month
following the month in which Cell MedX received the Revenue; and will deliver by
email at the same time a statement with the details of the Revenue and royalty
calculations.




6.

Cell MedX will pay the royalty by wire or other form of electronic transfer to
the account that Mr. Jeffs directs Cell MedX in writing. 7. Mr. Jeffs may audit
any statement that Cell MedX delivers under paragraph 5.




(a)

To exercise the audit right, Mr. Jeffs must give written notice of his intention
to audit to Cell MedX by the end of the month following the month in which he
received the statement.




(b)

Mr. Jeffs may attend the audit personally-or send an accountant to perform the
audit or attend with an account-during normal business hours at the offices of
Cell MedX in Vancouver BC, or wherever else Cell MedX maintains the relevant
accounting records.




(c)

If the audit discloses any discrepancy between the Revenue and the royalty paid
to Mr. Jeffs that has resulted in Mr. Jeffs receiving less than the royalty due,
then Cell MedX will pay the difference to Mr. Jeffs within 10 days.








--------------------------------------------------------------------------------

3










(d)

If the audit discloses a discrepancy between the Revenue and the royalty paid to
Mr. Jeffs that is equal to or greater than a total of 25,000 USD, then Cell MedX
is liable for the costs of the audit and will reimburse Mr. Jeffs for his costs
of the audit within 30 days of its receipt of a statement from Mr. Jeffs that
includes invoices, receipts or other evidence of his costs.

Representations and Warranties

8.

Cell MedX represents and warrants the following:




(a)

It is duly formed under the laws of Nevada and that it has the right and
authority to make this agreement.




(b)

It has entered no agreement with any party that conflicts or could conflict with
this agreement.




Other terms

9.

Time is of the essence of this agreement and of any amendment to it.




10.

If either party must perform under this agreement on a day that is not a
business day in Vancouver BC, then the party must perform on the next business
day in Vancouver BC.




11.

Notice




(a)

Any notice that must be given under this agreement must be in writing and
delivered by hand or overnight courier or transmitted by fax or email to the
following address, fax number or email address  

(i)

To Mr. Jeffs at rick@jeffsco.com

(ii)

To the CellMedX at yana@cellmedx.com

(b)

Notice is deemed to have been received when it is delivered or transmitted if it
is delivered or transmitted during normal business hours in Vancouver BC, or on
the next business day if it is delivered or transmitted outside of normal
business hours.

12.

This agreement is the entire agreement between the parties; and its terms may be
waived or amended only in writing and signed by the parties.  No waiver or
amendment of any term operates to waive or amend any other term.

13.

This agreement does not create a partnership or joint venture or any other kind
of business association between the parties and neither party has the power to
bind the other in any way other than as set out in this agreement.








--------------------------------------------------------------------------------

4










14.

Cell MedX may form subsidiary business organizations in any jurisdiction to hold
agreements with Distributors covering the distribution territories. The terms
and conditions of this agreement are deemed to be between Mr. Jeffs and any
subsidiary of Cell MedX that enters an agreement with a Distributor that results
in a Distributor remitting Revenue directly to the subsidiary.

15.

Neither party may assign its interest in this agreement without the other
party’s written consent, which cannot be withheld unreasonably; except that Mr.
Jeffs may assign this agreement to a company formed for the purpose of holding
and administering his interest in this agreement without written consent. If Mr.
Jeffs wishes to sell this agreement to a 3rd party then Cell MedX will have a
first right of refusal for 30 days.

16.

This agreement is binding on and inures to the benefit of the parties and their
respective successors and permitted assigns.

17.

Each party participated in the drafting of this agreement; and no presumption
that either party or any other party drafted it applies in any interpretation,
construction, or enforcement of this agreement.

18.

This agreement must be construed in accordance only with the laws of British
Columbia and the jurisdiction of the courts of British Columbia.

19.

No finding by a court of competent jurisdiction that any provision of this
agreement is invalid, illegal, or otherwise unenforceable operates to impair or
affect the remaining provisions which remain effective and enforceable.

20.

This agreement may be signed in counterparts and delivered to the parties by any
means; and the counterparts together are deemed to be one original document.

THE PARTIES’ SIGNATURES below are evidence of their agreement to the foregoing.



















Richard N. Jeffs

Richard N. Jeffs

Cell MedX Corp.













/s/ Brad Hargreaves

Brad Hargreaves, V.P. Technology and Operations.











--------------------------------------------------------------------------------

5










Attachment A

Potential Distributors







Leigh Jeffs, Victoria, BC Canada

David Jeffs, Wittnau, Germany






























